Citation Nr: 1140462	
Decision Date: 11/01/11    Archive Date: 11/16/11

DOCKET NO.  08-38 693	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel

INTRODUCTION

The Veteran served on active duty from May 1968 to September 1969, including a tour in the Republic of Vietnam.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision of the Boise, Idaho, Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for PTSD.

In June 2010, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge (VLJ) at the RO in Boise, Idaho.  A copy of the transcript is of record.

The issue on appeal was previously developed to include only PTSD.  The United States Court of Appeals for Veterans Claims (Court) recently held that the scope of a mental health disorder claim includes any mental disorder that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  As such, the Board has recharacterized the claim to include any acquired psychiatric disorder.


FINDINGS OF FACT

1.  The Veteran has a current diagnosis of PTSD.

2.  During his active military service, the Veteran served in the Republic of Vietnam and was exposed to daily mortar attacks, rocket attacks, and fire flights.

3.  After resolving doubt in the Veteran's favor, his PTSD has been related to an in-service stressor.



CONCLUSION OF LAW

The Veteran's acquired psychiatric disorder, to include PTSD, is related to active military service events.  38 U.S.C.A. §§ 1110, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.306, 3.307, 3.309 (2011); 75 Fed. Reg. 39843 (July 13, 2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that his PTSD is a result of his active military service in the Republic of Vietnam during the Vietnam War.

Service connection may be granted if it is shown that a veteran suffers from a disorder resulting from an injury sustained or a disease contracted in the line of duty, or for aggravation during the active military service of a pre-existing disorder beyond its natural progression.  38 U.S.C.A. §§ 1110, 1153 (West 2002); 38 C.F.R. §§ 3.303, 3.306 (2011).  

To establish service connection, there must be: (1) a medical diagnosis of a current disorder; (2) medical or, in some cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and, (3) medical evidence of a nexus between an in-service injury or disease and the current disorder.  Hickson v. West, 12 Vet. App. 247, 252 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 78 F.3d 604 (Fed. Cir. 1996).  

Certain chronic diseases, including psychoses, may be presumed to have been incurred or aggravated during the active military service if they become disabling to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).

In order to establish service connection for PTSD, in particular, there must be: (1) medical evidence diagnosing this disorder in accordance with 38 C.F.R. § 4.125(a) (i.e., DSM-IV); (2) credible supporting evidence that the claimed in-service stressor actually occurred; and, (3) medical evidence of a link between the current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f); see Cohen v. Brown, 10 Vet. App. 128 (1997).  

However, the Board notes that, effective July 13, 2010, the Code of Federal Regulations governing claims for service connection for PTSD was amended.  See 75 Fed. Reg. 39843 (July 13, 2010).  Under the new amendment, if a veteran's claimed stressor relates to fear of hostile military or terrorist activity, then lay testimony may establish the occurrence of the claimed in-service stressor, absent clear and convincing evidence to the contrary, if: 1) a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the symptoms are related to the claimed stressor; and, 2) the claimed stressor is consistent with the places, types, and circumstances of the veteran's active military service.  38 C.F.R. § 3.304(f)(3); 75 Fed. Reg. 39843 (July 13, 2010).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is resolved in favor of the veteran.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011).  

Here, a review of the record reveals the Veteran has a current DSM-IV diagnosis of PTSD.  In December 2007, T.R.M., a VA psychologist, examined the Veteran and diagnosed him with PTSD according to the DSM-IV criteria.  The Board notes the 2007 diagnosis was rendered based upon the Veteran's personal account of stressful events during his active military service.  At that time, the Veteran reported that he was exposed to daily mortar attacks, rocket attacks, and fire fights while traveling between military bases in the Republic of Vietnam.

Additionally, the record shows that the Veteran incurred an in-service stressful event.  Specifically, at his June 2010 Board hearing, the Veteran testified that he was tasked with carrying water to various military bases while he was serving in the Republic of Vietnam.  The Veteran testified that he was exposed to daily mortar attacks, rocket attacks, and fire fights while traveling between the bases.  

The Veteran's DD 214 Form confirms that he was stationed in the Republic of Vietnam during the Vietnam War.  The DD 214 Form also demonstrates that the Veteran's Military Occupational Specialty (MOS) was Water Supply Specialist.  Additionally, the Veteran submitted several lay statements from soldiers who were stationed with him in the Republic of Vietnam.  These statements corroborate the Veteran's testimony.  Thus, given this information, the Board finds that the Veteran's account of his in-service stressors is competent and credible.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  The Veteran's claimed stressors are consistent with the places, types, and circumstances of his active military service.  

Considering the recent enactment of the new PTSD regulation, the Board finds that the criteria for service connection for PTSD have been met.  The record includes a current diagnosis of PTSD based on the Veteran's active military service experiences.  The record contains a determination by a "VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the symptoms are related to the claimed stressor."  The Veteran's assertions are consistent with the places, types, and circumstances of his active military service.  Thus, when resolving all doubt in his favor, his PTSD is related to those in-service events.  The Veteran's claim for service connection for an acquired psychiatric disorder, to include PTSD, is granted.

Finally, the Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  Here, the Board's granting of the Veteran's service connection claim is considered a full grant of the appeal for this issue.  Accordingly, any potential failure of VA in fulfilling its duties to notify and to assist is harmless error, and there is thus no need to discuss these duties in detail.



ORDER

Service connection for an acquired psychiatric disorder, to include PTSD, is granted.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


